DETAILED ACTION

This Office Action is in response to the amendment filed on April 28, 2022.  Primary Examiner acknowledges Claims 39-54 are pending in this application, with Claims 1-38 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art made of record does not disclose or teach the specific structure and arrangement as claimed in independent Claim 39 including the features of a nebulizer, nebulizer outlet port, adapter, adaptor body, nebulizer coupling port, adapter outlet port, a nasal cannula, and supply tube, wherein the at least one nasal prong of the nasal cannula suitable for allowing slipstreaming of aerosol. As noted in the Final Rejection, Page 6, Primary Examiner notes the term “slipstreaming” is a term of art, utilized to effect the flow of gases by permitting an action to “entrain the aerosolized medicament in the flow of breathing gas [such that, in this action of slipstreaming,] as the flow of breathing gas leaves a breathing device (such as a nasal cannula) for inhalation by the patent, the aerosolized medicament is drawn into the breathing gas slipstream, and thereby inhaled by the patient along with the breathing gas” (Column 2, Lines 55-65; also see Column 4, Lines 45-60; Column 5, Lines 1-20; Column 6, Lines 15-20 and 35-40). Consequently, the resultant effect of this slipstreaming effect is an optimized admixing of the nebulizer gases with the breathing gas prior to inhalation by the patient.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785